                   IN THE UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                       )
                                                      )
 v.                                                   )               Case No. 2:20-CR-65
                                                      )
 EMORY Q. JACKSON.                                    )

                MOTION TO WITHDRAW AS DEFENDANT’S ATTORNEY

                              AND NOTICE REGARDING TRIAL

        Comes now J. Russell Pryor (hereinafter also referred to as “Counsel”), the undersigned and

 current attorney of record for Defendant, EMORY Q. JACKSON (hereinafter referred to as

 “Defendant”), and, in moving the Court for leave to withdraw from his representation of Defendant,

 would state as follows:

        1. Since his initial appearance in this case, Defendant has been represented by Counsel, who

 was appointed by this Honorable Court (Doc. 11).

        2. Until recently, Counsel had every reason to believe that his relationship with Defendant

 was on a positive footing. Counsel has met with Defendant on numerous occasions, by

 teleconference and in person, often for multiple hours at a time; has reviewed all of the discovery,

 and discussed it with Defendant at length; and has filed numerous motions and other legal pleadings

 on Defendant’s behalf. Furthermore, Counsel has spent many hours readying himself for trial.

        3. This morning Defendant and Counsel had a teleconference, during which Defendant

 clearly expressed his dissatisfaction with the representation provided by Counsel, calling into

 question Counsel’s ability, professionalism, and ethics. Although it is clear Defendant desires that

 Counsel no longer represent him, it is unclear whether Defendant desires to represent himself or is

 requesting appointment of new counsel.

        4. Because of the potential for injury to Defendant’s best interests and the possibility of


Case 2:20-cr-00065-JRG-CRW Document 77 Filed 03/11/21 Page 1 of 3 PageID #: 271
 breaching the attorney-client privilege, Counsel cannot repeat the statements made to him by

 Defendant.

        5. Based upon the accusations made by Defendant against Counsel and Defendant’s request

 for Counsel’s withdrawal, Counsel believes that it would be inappropriate, against the best interest

 of Defendant, and against the ends of justice to continue his representation of Defendant.

        6. Counsel had observed the seeds of Defendant’s disgruntlement in other recent encounters

 with Defendant, but to date Counsel had assumed Defendant was merely reacting to the general

 stress attendant to his predicament. However, it is now clear that the attorney-client relationship

 between Counsel and Defendant has broken down and soured to the point that the ends of justice

 require that Defendant be appointed new counsel to represent him, or alternatively that Defendant

 be allowed to represent himself, and that Counsel be relieved of his representation of Defendant.

        7. Counsel remains ready, willing, and able to aid Defendant’s new counsel, if new counsel

 is appointed, in any manner requested, to become fully acclimated.

        8. While Counsel is not formally requesting a hearing regarding this matter, he would be glad

 to attend a hearing if the Court so desires.

        9. It is Counsel’s belief that his ability to act as agent for Defendant has been terminated.

 However, Counsel must make the Court aware that, prior to the unceremonious end of the above-

 described teleconference, Counsel again addressed with Defendant whether he wants a jury trial or

 bench trial, and the answer remains unclear. Conversely, it is clear that Defendant would oppose a

 continuance.

        WHEREFORE, Counsel prays that he be relieved of his representation of Defendant and

 granted leave to withdraw.




Case 2:20-cr-00065-JRG-CRW Document 77 Filed 03/11/21 Page 2 of 3 PageID #: 272
                                                                 Respectfully submitted,

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR,
                                                                 Attorney for Defendant
                                                                 206 S. Irish St.
                                                                 Greeneville, TN 37743
                                                                 (423) 639-0255



                                     CERTIFICATE OF SERVICE

 I hereby certify that on March 11, 2021, a copy of the foregoing was filed electronically. Notice of
 this filing will be sent by operation of the Court's electronic filing system to all parties indicated on
 the electronic filing receipt. All other interested parties will be served by regular U.S. Mail. Parties
 may access this filing through the Court's electronic filing system.

                                                                 s/J. Russell Pryor
                                                                 _____________________________
                                                                 J. RUSSELL PRYOR




Case 2:20-cr-00065-JRG-CRW Document 77 Filed 03/11/21 Page 3 of 3 PageID #: 273
